
	
		II
		112th CONGRESS
		1st Session
		S. 1831
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To direct the Securities and Exchange
		  Commission to eliminate the prohibition against general solicitation as a
		  requirement for a certain exemption under Regulation D.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Capital for Job Creators
			 Act.
		2.Modification of
			 exemption
			(a)Removal of
			 restrictionSection 4(2) of
			 the Securities Act of 1933 (15 U.S.C. 77d(2)) is amended by inserting before
			 the period at the end the following: , whether or not such transactions
			 involve general solicitation or general advertising.
			(b)Modification of
			 rulesNot later than 90 days
			 after the date of enactment of this Act, the Securities and Exchange Commission
			 shall revise its rules issued in section 230.506 of title 17, Code of Federal
			 Regulations, to provide that the prohibition against general solicitation or
			 general advertising contained in section 230.502(c) of such title shall not
			 apply to offers and sales of securities made pursuant to section 230.506,
			 provided that all purchasers of the securities are accredited investors. Such
			 rules shall require the issuer to take reasonable steps to verify that
			 purchasers of the securities are accredited investors, using such methods as
			 determined by the Commission.
			
